Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .     
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hammond-Smith et al. (U.S. Patent No. 6,953,611). 
Hammond-Smith et al. discloses a liquid crystal composition, and corresponding use thereof said liquid crystal composition in an optically anisotropic body, characterized in that said liquid crystal composition comprises a liquid crystal compound comprising at least one polymerizable group with a combination of chiral agents, each of which has induces a helix in a direction opposite that of the other, i.e., one of which is levorotatory and the other is dextrorotatory. Upon irradiation of said liquid crystal composition, the HTP of the first chiral compound is reduced (column 3, line 57+), the liquid crystal compound is aligned into a cholesteric liquid crystalline phase state.
Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kazuhiro et al. (Patent No. WO 2014097895 A1; machine translation provided).
Kazuhiro et al. discloses a cholesteric liquid crystal composition, characterized in that said cholesteric liquid crystal composition comprises a liquid crystal compound comprising at least one polymerizable group with a combination of chiral agents, each of which has induces a helix in a direction opposite that of the other, and has a helical twisting power inclusive of the present claim 4 (see 5th paragraph on page 2 of translation). In fact, the chiral agents used therein Kazuhiro et al. represented by formula (1) 
    PNG
    media_image1.png
    441
    766
    media_image1.png
    Greyscale
 (page 5) and  (2) 
    PNG
    media_image2.png
    360
    731
    media_image2.png
    Greyscale
(page 6) are respectively inclusive of the chiral agents CD-1/CD-4 and CD-2/CD-3 utilized herein the Examples in the speification of the present application.  

Allowable Subject Matter
Claims 6-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geraldina Visconti whose telephone number is (571)272-1334.  The examiner can normally be reached on Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GERALDINA VISCONTI
Primary Examiner
Art Unit 1722



/GERALDINA VISCONTI/Primary Examiner, Art Unit 1722